UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-2235


ISAAC A. ISAIAH, M.D.,

                Plaintiff – Appellant,

          v.

WESTERN MARYLAND HOSPITAL SYSTEM, (WMHS), et al; JAMES M.
RAVER, MD-WMHS; W. ROYCE HODGES, III, MD of WMHS;
WILLIAM F. KELLERMEYER, MD of WMHS; BRIAN T. TUCKER, Esq.,
et al WMHS; ROBERT S. PAYE, et al, WMHS; JACK C. TRANTER,
Esq. et al, WMHS,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:10-cv-01873-JFM)


Submitted:   March 31, 2011                 Decided:   April 4, 2011


Before NIEMEYER, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David Hart Nelson, Charlottesville, Virginia, for Appellant.
Thomas Christopher Dame, Steven G. Metzger, GALLAGHER EVELIUS &
JONES, LLP, Baltimore, Maryland; Jeffrey Schuyler Getty, James
Matthew Gilmore, GEPPERT, MCMULLEN, PAYE & GETTY, Cumberland,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Isaac   A.    Isaiah    appeals    the   district   court’s    order

granting the Defendants’ motion to dismiss his civil action.                  We

have     reviewed   the    record     and     find   no   reversible      error.

Accordingly, we affirm for the reasons stated by the district

court.        Isaiah      v.   Western        Maryland    Hosp.    Sys.      No.

1:10-cv-01873-JFM (D. Md. Oct. 8, 2010).              We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                       AFFIRMED




                                       2